             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00240-MR


DAVID OPPENHEIMER,               )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                     ORDER
                                 )
                                 )
JOSEPH RILEY JOHNSON,            )
HIGHLANDS AT CULLOWHEE, LLC, )
and JOMCO, INC.,                 )
                                 )
                   Defendants.   )
________________________________ )


     THIS MATTER is before the Court sua sponte.

     The Plaintiff initiated this action against the Defendants Joseph Riley

Johnson, Highlands at Cullowhee, LLC, and JOMCO, Inc. on August 13,

2019. [Doc. 1]. In October 2019, the Plaintiff filed affidavits of service,

indicating that the Defendants had been served. [Docs. 7, 8, 9]. To date,

however, the Defendants have not made an appearance or otherwise

defended this action, and the Plaintiff appears to have made no effort to

prosecute the action further against the Defendants.

     The Court will allow the Plaintiff fourteen (14) days to file an appropriate

motion or otherwise take further action with respect to the Defendants. The
Plaintiff is advised that failure to take further action against the Defendants

will result in the dismissal of his claims against them.

      IT IS, THEREFORE, ORDERED that within fourteen (14) days of the

entry of this Order, the Plaintiff shall file an appropriate motion or otherwise

take further action with respect to the Defendants. The Plaintiff is advised

that failure to take further action against the Defendants will result in

the dismissal of his claims against them.

      IT IS SO ORDERED.
                              Signed: December 3, 2019




                                         2
